*715Motion granted and appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution (N. Y. Const., art. VI, § 3; CPLR 5601, subd. [a]). On the court’s own motion, the appeals taken as of right by the Tax Commission and the City of New York, dismissed, without costs, upon the same ground. Bach of such dispositions is made without prejudice to the right of any party adversely affected thereby to apply on proper papers for permission to appeal (CPLR 5602, subd. [a], par. 2).